Citation Nr: 0608952	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  94-33 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for claustrophobia.

(The issue of entitlement to an increased rating for 
lumbosacral strain, currently evaluated as 20 percent 
disabling is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to October 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.


FINDINGS OF FACT

1.  Coronary artery disease was not manifest in service or 
within 1 year of separation and is unrelated to service.  

2.  The veteran does not have claustrophobia.  


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred or aggravated in 
service and may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  Claustrophobia was not incurred or aggravated in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Coronary artery disease

The veteran seeks service connection for coronary artery 
disease, which can be service-connected if it was incurred or 
aggravated in service or was manifest to a degree of 10 
percent within one year of service discharge.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

The evidence shows that the veteran had chest pain in 
service.  However, his coronary artery disease was not 
diagnosed in service or manifest to a degree of 10 percent 
within one year of service discharge.  Instead, it was first 
diagnosed in 2000.  There had been a history of chest pain 
and a positive stress test in December 1999, and in April 
2000, when ischemia was diagnosed by coronary angiography and 
left ventriculography, one year history of exertional chest 
pain was complained of.  Additionally, a VA examiner in June 
2005 reviewed the veteran's claims folder, noted instances of 
in-service chest pain, a history of the veteran having heart 
medication for chest pain in 1994, and a history of his being 
treated by 2 doctors after that, and other information, and 
rendered an opinion that the veteran had minimal heart 
disease which was not related to episodes of in-service chest 
pain.  

The veteran has testified that he had had continuity of 
symptomatology from the in-service chest pain after service.  
However, the conflict between his September 1978 denial of 
chest pain and his October 2003 testimony reporting chest 
pain on service discharge examination casts doubt on the 
credibility of his assertion of continuity of symptomatology.  
Moreover, a VA examiner in April 1979 examined him and 
reported that his heart, rhythm, sounds, and peripheral 
vessels were within normal limits, and that his blood 
pressure was 114/72, and that he was not exercised because 
there was no reason to exercise him.  Also, a May 1993 
private medical record reports that his heart was normal.  
His blood pressure was 110/72 and he had no dyspnea, 
cyanosis, or edema.  In September 1994, a private physician 
reported that he had had a stress test and echocardiogram 
showing no significant abnormalities except for mitral valve 
prolapse.  This, the Board notes, was not shown in service.  

Additionally, the VA examiner in June 2005 considered the 
in-service symptoms and the post-service history and 
indicated that the veteran's coronary artery disease was not 
related to in-service chest pain.  The competent opinion from 
that examiner shows that service connection on a continuity 
of symptomatology or other basic entitlement basis is not 
warranted.  See 38 C.F.R. § 3.303(a), (b), (d); Savage v. 
Gober, 10 Vet. App. 488 (1997).  The veteran's assertions as 
to when and why coronary artery disease was first manifest 
are not competent, per Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992), nor are his reports of medical diagnosis 
information told to him by a doctor.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

Since a preponderance of the evidence indicates that coronary 
artery disease was not incurred in or aggravated by service 
or manifest to a degree of 10 percent within one year of 
service separation, the benefit of the doubt doctrine does 
not apply and the claim should be denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

Claustrophobia

Specific phobia may be service-connected if it was incurred 
in or aggravated by service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  However, the evidence must show that 
phobia exists in order for service connection to be 
warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 43-144 
(1992).  In this case, the preponderance of the evidence 
shows that no phobia exists.  The VA psychiatric examiner in 
July 2005 considered the veteran's history, complaints, and 
mental status, specifically indicated that the veteran did 
not explain any significant anxiety and dysphoria, and 
rendered a diagnosis of "no psychiatric disorder or 
condition".  He further commented that on that day's 
examination, he did not find evidence of claustrophobia.  The 
Board is satisfied, based on the evidence, that the veteran 
does not have claustrophobia.  

While the veteran asserts that he has claustrophobia and a 
witness has reported observing some symptomatology exhibited 
by the veteran, neither of them is capable of diagnosing 
phobia, as they are laypersons.  Medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  
Moreover, the VA health care providers in 2001 reported that 
the veteran said that he had claustrophobia.  There is no 
evidence of them diagnosing it after considering pertinent 
criteria.  His mere unenhanced history in their reports is 
not probative evidence that he has claustrophobia.  LeShore 
v. Brown, 8 Vet.App. 406, 409 (1995).  Furthermore, the 
veteran's testimony in 2003, that doctors have diagnosed him 
with claustrophobia, is not competent.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

Since the probative competent evidence shows that he does not 
have claustrophobia, service connection is not warranted.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App.183, 187 (2002).

VA has satisfied its duty to notify.  In an April 2002 
letter, and again in October 2004, the RO provided the 
requisite notification.  Moreover, the claimant was given the 
text of 38 C.F.R. § 3.159, concerning these respective 
duties, in the December 2005 supplemental statement of the 
case.

VA has satisfied its duty to notify.  The RO provided the 
requisite notification in each of the letters.  The April 
2002 letter preceded the RO's initial adjudication of the 
claims.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA medical records and 
examination reports and records from the Social Security 
Administration which include private medical records.  The 
records satisfy 38 C.F.R. § 3.326.  

Concerning the claims, service connection is being denied.  
Any deficiencies in VA's duties to notify or to assist the 
claimant concerning effective dates or degree of disability 
for these claims are harmless.  See Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006).

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Service connection for coronary artery disease is denied.

Service connection for claustrophobia is denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


